     Case 1:20-cv-03427-MHC-RDC Document 15 Filed 10/15/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KENNETH SMITH AND                        §
KENYATA THOMAS,                          §
                                         §
       Plaintiffs,                       §
                                         §
v.                                       §     NO. 1:20-cv-03427-MHC-RDC
                                         §
SYSCO ATLANTA, LLC                       §
                                         §
       Defendant.                        §
                                         §
                         CERTIFICATE OF SERVICE

      I hereby certify that, on October 15, 2020, a “Notice of Service of Subpoena”

was emailed to counsel for Plaintiffs at the following address:

                                  Charles R. Bridgers
                                Matthew W. Herrington
                Delong, Caldwell, Bridgers, Fitzpatrick & Benjamin, LLC
                                101 Marietta Street NW
                                       Suite 2650
                                Atlanta, Georgia 30303
                            charlesbridgers@dcbflegal.com
                         matthew.herrington@dcbflegal.com

                                             BAKER & HOSTETLER LLP
                                             By: /s/ Tali Knauer
                                             Tali Knauer (Bar No. 719443)




                                         3
